Citation Nr: 0701967	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to service connection for residuals of a 
depressed skull fracture with psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987 and from February 1997 to November 1997.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

In September 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in February 2006, it 
was remanded for additional development.


FINDINGS OF FACT

1.  No report of an examination for entrance onto the 
veteran's second period of active duty is available.

2.  The evidence clearly and unmistakably demonstrates that 
the residuals of a depressed skull fracture with psychiatric 
disability existed prior to the veteran's second period of 
active duty, but does not clearly and unmistakably 
demonstrate that the disorder did not chronically increase in 
severity as a result of such service.  


CONCLUSION OF LAW

Residuals of a depressed skull fracture with psychiatric 
disability were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for residuals of 
a depressed skull fracture with psychiatric disability.  
Therefore, no further development of the record is required 
with respect to the matter decided herein.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

Factual Background

Service medical records from the veteran's first period of 
active duty are negative for evidence a depressed skull 
fracture or any psychiatric disorder.  

An October 1992 Standard Form 502 narrative summary notes 
that the veteran had a cerebral contusion; a CT scan showed a 
depressed skull fracture on the right parietal bone with 
minimal extradural hematomas.  The veteran was then 
transported to Tripler Army Medical Center where he underwent 
a cranioplasty.  

Records show that the veteran underwent treatment at the 
Sandhills Center from March 1994 to June 2001.  A February 
1997 note authored by J. F. Morrow, M.D., states that the 
veteran asked for a three month supply of Lithium because he 
had been accepted for a job in Germany.  Psychotic features 
were not evident.  The veteran was given a three month supply 
of Lithium Carbonate and Haldol.  An August 1995 medical 
record from Dr. Morrow at Sandhills Center notes that the 
veteran suffers from bipolar disorder, complicated by a head 
injury which may affect his emotional responses.  

A May 1996 medical record from Hamlet Hospital notes that the 
veteran was admitted to psychiatry on a commitment order 
related to delusional ideation with auditory hallucinations.  
The admitting diagnosis was bipolar disorder, manic phase.  
He was given several prescription medications and later 
discharged to outpatient care.  Discharge diagnosis was 
schizoaffective disorder.

A June 1996 medical record from Dorothea Dix Hospital notes 
the veteran's diagnoses of schizoaffective disorder, history 
of bipolar disorder, and history of head trauma.  It was 
noted that after the veteran was discharged from Hamlet 
Hospital, he ceased taking his medication.  The veteran 
received a 21 day inpatient commitment plus 69 day outpatient 
commitment.  

Medical records from Dorothea Dix Hospital dated in October 
1996 note that the veteran was diagnosed with schizoaffective 
disorder.  He was admitted for treatment.  A history of 
bipolar disorder was noted.  The veteran was discharged after 
15 days and was seen thereafter on an outpatient basis.

No service medical records for the veteran's period of active 
duty from February 1997 to November 1997 are available.  

A November 2000 medical record from the North Carolina 
Department of Health and Human Services notes that the 
veteran has a diagnosis of bipolar disorder.

An August 2004 medical record from Dr. Morrow at the 
Sandhills Center notes that the veteran sought treatment 
during his second period of active duty because he was 
depressed, panicky, and unable to concentrate.  The veteran 
stated that he felt that he did his job without any serious 
errors in judgment.  The veteran further stated that after 
that treatment episode he thought it was unlikely he would be 
able to remain on active duty.  The psychiatrist opined, "It 
would not be unreasonable to conclude that the psychosocial 
stressors associated with his having degrees of 
responsibility beyond his capabilities might have been a 
complicating factor that led to a more disturbed condition."  

In an October 2005 statement, Dr. Morrow clarified that in 
his August 2004 medical note, he meant that the psychosocial 
stressors associated with the veteran having degrees of 
responsibility beyond his capabilities during his second 
period of service were more likely than not a complicating 
factor that led to a more disturbed condition.

The veteran underwent a VA examination in July 2006.  The 
report of that exam notes a diagnosis of psychotic disorder, 
not otherwise specified, previously called schizoaffective 
disorder.  The VA examiner stated that the veteran's 
psychotic disorder existed prior to his second period of 
service.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the service medical records for the veteran's second 
period of active duty are not available, the medical evidence 
of record shows that the veteran's psychiatric disability 
clearly and unmistakably preexisted this period of active 
service.  There is also medical evidence of record, notably 
the October 2005 note from Dr. Morrow, which states that the 
veteran's second period of active duty more likely than not 
contributed to the worsening of his psychiatric disability.  
The record does not contain clear and unmistakable evidence 
that the psychiatric disability was not aggravated by the 
veteran's second period of active duty.  Accordingly, service 
connection is in order for residuals of a depressed skull 
fracture with psychiatric disability.


ORDER

Entitlement to service connection for residuals of a 
depressed skull fracture with psychiatric disability is 
granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


